Order unanimously affirmed with costs. Memorandum: Respondent served petitioner with a Demand for Arbitration alleging that her personal injuries were caused by the negligence of an uninsured motor vehicle operator. The uncontroverted facts on the record establish that respondent was driving the subject motor vehicle at the time of the accident. It was within the jurisdiction of Supreme Court to determine, on those uncontroverted facts, that respondent had no arbitrable claim for uninsured motorist benefits (see, Matter of Rosenbaum [American Sur. Co.], 11 NY2d 310; Matter of MVAIC [Levy] 17 AD2d 965; Matter of Hilton [MVAIC], 53 Misc 2d 823, affd 29 AD2d 630). (Appeal from Order of Supreme Court, Onondaga County, Miller, J. — Arbitration.) Present — Dillon, P. J., Callahan, Denman, Boomer and Lowery, JJ.